  AO 245I (Rev. AO 09/11-CAN 04/14) Judgment in Criminal Case for a Petty Offense
             Sheet 1


                                      UNITED STATES DISTRICT COURT
                                                Northern District of California
              UNITED STATES OF AMERICA                                        ) JUDGMENT IN A CRIMINAL CASE
                         v.                                                   )     (For a Petty Offense)
                                                                              )
          SOPHIA DE ANDA aka JUAN DE ANDA                                     )     USDC Case Number:18-cr-00538-TSH-1
                                                                              )     BOP Case Number:
                                                                              )     USM Number:
                                                                              )     Defendant’s Attorney: Gabriela Bischoff, FPD
                                                                                                          Sophia Whiting, FPD


  THE DEFENDANT:

   ( )    THE DEFENDANT pleaded guilty to count(s):
   ( )    THE DEFENDANT pleaded nolo contendere to count(s):
   ( )    THE DEFENDANT was found guilty on count(s):

  The defendant is adjudicated guilty of these offenses:
   Title & Section                Nature of Offense                                                                Offense Ended     Count
   COUNT1:18 U.S.C § 13,               Making Telephone Calls or Contact by Electronic                                               1
   assimilating Cal. Penal Code §      Communication Device with Intent to Annoy (Class B
   653m (b) (Class B                   Misdemeanor
   Misdemeanor)
   18:13, (assimilating Cal.           Making Telephone Calls or Contact by Electronic                                               1s
   Penal Code 653m(b) -                Communication Device with Intent to Annoy
   (1s)


  The defendant is sentenced as provided in pages 2 through             of this judgment.

   (X)    The defendant has been found not guilty on count(s): ____1, 1s_______.
   ( ])   Count(s) _________ is/are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  7/11/2019
   Last Four Digits of Defendant’s Soc. Sec. No.:                                 Date of Imposition of Judgment

   Defendant’s Year of Birth:
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Thomas S. Hixson
   2451 Sacramento Street, #906
   San Francisco, CA 94115
                                                                                  Thomas S. Hixson, United States Magistrate Judge
                                                                                  Name & Title of Judge

                                                                                  July 11, 2019
                                                                                  Date
AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Juan De Anda                                                                                     Judgment - Page 2 of 7
CASE NUMBER: 18-cr-00538-TSH-1

                                                               IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:


 ( )    The Court makes the following recommendations to the Bureau of Prisons:

 ( )    The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
 ( )    The defendant shall surrender to the United States Marshal for this district:
        ( )   at        am/pm on           (no later than 2:00 pm).
        ( )   as notified by the United States Marshal.
        The appearance bond shall be deemed exonerated upon the surrender of the defendant.
 ( )    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        ( )   at        am/pm on          (no later than 2:00 pm).
        ( )   as notified by the United States Marshal.
        ( )   as notified by the Probation or Pretrial Services Office.
        The appearance bond shall be deemed exonerated upon the surrender of the defendant.


                                                                      RETURN
I have executed this judgment as follows:




          Defendant delivered on ______________________________ to _______________________________________ at
          ________________________________________ , with a certified copy of this judgment.




                                                                                     UNITED STATES MARSHAL

                                                                        By
                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Juan De Anda                                                                                         Judgment - Page 3 of 7
CASE NUMBER: 18-cr-00538-TSH-1

                                                                  PROBATION
The defendant is hereby sentenced to probation for a term of:

The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter, as determined by the court.
 ( )    The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
        future substance abuse. (Check, if applicable.)
 ( )    The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if
        applicable.)
 ( )    The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
 ( )    The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,
        et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
        she resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
 ( )    The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)


                                         STANDARD CONDITIONS OF SUPERVISION
1)        The defendant shall not leave the judicial district without the permission of the court or probation officer;
2)        The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five
          days of each month;
3)        The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
          officer;
4)        The defendant shall support his or her dependents and meet other family responsibilities;
5)        The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
          other acceptable reasons;
6)        The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7)        The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
8)        The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
9)        The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
          convicted of a felony, unless granted permission to do so by the probation officer;
10)       The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
          confiscation of any contraband observed in plain view of the probation officer;
11)       The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
          enforcement officer;
12)       The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
          the permission of the court; and
13)       As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
          defendant’s criminal record or personal history or characteristics and shall permit the probation officer to make such
          notifications and to confirm the defendant’s compliance with such notification requirement.
AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Juan De Anda                                                           Judgment - Page 4 of 7
CASE NUMBER: 18-cr-00538-TSH-1

                                           SPECIAL CONDITIONS OF SUPERVISION
AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Juan De Anda                                                                                                              Judgment - Page 5 of 7
CASE NUMBER: 18-cr-00538-TSH-1

                                                  CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments.

                                                      Assessment                                     Fine                                Restitution
 TOTALS                                                $                                         $                                        $



 ( )            The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be
                entered after such determination.
 ( )            The defendant must make restitution (including community restitution) to the following payees in the amount listed
                         b l

           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
           otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
           nonfederal victims must be paid before the United States is paid.
 Name of Payee                                        Total Loss                         Restitution Ordered                     Priority or Percentage




 TOTALS                                                   $0.00                                      $0.00


 ( )            Restitution amount ordered pursuant to plea agreement $
 ( )            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in
                full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options
                on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ( )            The court determined that the defendant does not have the ability to pay interest and it is ordered that:
                 ( )            the interest requirement is waived for the fine/restitution.
                 ( )            the interest requirement is waived for the fine/restitution is modified as follows:




 Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994, but
before April 23, 1996.
AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case for a Petty Offense
DEFENDANT: Juan De Anda                                                                                                                       Judgment - Page 6 of 7
CASE NUMBER: 18-cr-00538-TSH-1

                                                               SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows :

 A       ( )    Lump sum payment of                  due immediately, balance due

                         not later than    , or
                         in accordance with     ( ) C,               ( ) D, or           ( ) E, and/or         ( ) F below); or

 B       ( )    Payment to begin immediately (may be combined with                           ( ) C,            ( ) D, or         ( ) F below); or

 C       ( )    Payment in equal                     (e.g., weekly, monthly, quarterly) installments of       over a period of                           (e.g., months
                or years), to commence               (e.g., 30 or 60 days) after the date of this judgment; or
 D       ( )    Payment in equal                     (e.g., weekly, monthly, quarterly) installments of     over a period of            (e.g., months
                or years), to commence               (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

 E       ( )    Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F       ( )    Special instructions regarding the payment of criminal monetary penalties:
                When incarcerated, payment of criminal monetary penalties are due during imprisonment at the rate of not less
                than $25 per quarter and payment shall be through the Bureau of Prisons Inmate Financial Responsibility
                Program. Criminal monetary payments shall be made to the Clerk of U.S. District Court, 450 Golden Gate Ave.,
                Box 36060, San Francisco, CA 94102.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

( ) Joint and Several

 Case Number                                                       Total Amount              Joint and Several                       Corresponding Payee,
 Defendant and Co-Defendant Names                                                                Amount                                 if appropriate
 (including defendant number)




 (   )   The defendant shall pay the cost of prosecution.
 (   )   The defendant shall pay the following court cost(s):
 (   )   The defendant shall forfeit the defendant’s interest in the following property to the United States:
 (   )   The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all
         or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
         defendant’s responsibility for the full amount of the restitution ordered.




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
AO 245I (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case Personal Identification Attachment

DEFENDANT: Juan De Anda
CASE NUMBER: 18-cr-00538-TSH-1
DISTRICT: Northern District of California

                                     Judgment in a Criminal Case Personal Identification Attachment
                                                      (Not for Public Disclosure)

The following unredacted personal identifiers are included with the judgment transmitted to the Attorney General per 18 U.S.C. §
3612(b). A copy of this attachment shall also be provided to the attorney for the defendant, the Probation and Pretrial Services Office,
and the U.S. Sentencing Commission.

Pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure, however, the personal data in this attachment are not for public
disclosure and must not be filed with the Clerk of the Court unless redacted or under seal, as provided in the rule.

          Defendant’s Soc. Sec. No.:

          Defendant’s Date of Birth:

          Defendant’s Residential Address:

          Defendant’s Mailing Address:

          (if different)
